DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/25/2021 has been entered.
 	Claims 1-7 have been cancelled.  Claim 8 has been amended
	Claims 8-13 are pending and under examination.

2.	The examiner called and left a message for the applicant’s representative David Saliwanchik on 3/12/2021 to inform the applicant’s representative that the claims are allowable provided that minor claim amendments are made to bring the claims in condition for allowance.  Since the applicant’s representative did not return the call, the instant Quayle action is hereby issued.

3.	All rejections made of record in the final Office action of 10/1/2020 are withdrawn in response to the amendment to introduce the limitation of identifying mesenchymal 

EXAMINER'S AMENDMENT
4.	 An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

	The application has been amended as follows:
	Claim 8 is rewritten as follows:
	A method for promoting tissue regeneration, wherein said method comprises the steps of: 
1) identifying a tissue having a damaged site in need of regeneration; 
2) administering an effective amount of a composition to a tissue other than the tissue having the damaged site in need of regeneration, wherein the composition comprises any one of: 
(a) an S100A8 protein; 
(b) a cell that secretes an S100A8 protein; and 
(c) a vector comprising a DNA encoding an S100A8 protein; 
wherein, upon administering the composition to the tissue other than the tissue having the damaged site in need of regeneration, bone marrow-derived cells migrate to 
3) performing at least one of the following additional steps: 
(i) detecting bone-marrow derived mesenchymal stem cells at the site of the damaged tissue site in need of regeneration; and 
(ii) detecting biochemical markers of bone-marrow derived mesenchymal stem cells at the damaged tissue site in need of regeneration;
wherein the tissue having the damaged site in need of regeneration is selected from the group consisting of muscle tissue, adipose tissue, cardiac muscle tissue, nerve tissue, pulmonary tissue, gastrointestinal tissue, hepatic tissue, biliary tissue, pancreatic tissue, and genitourinary organs, and J:\SPO\ 144\PTO\Amend II.docx\dask3Docket No. SPO.144 
Serial No. 13/503,329wherein said S100A8 protein of (a), (b) and (c) is not used in a heterodimer with a S100A9 protein or in combination with a S100A9 protein.

Reasons for Allowance
5.	The following is an examiner’s statement of reasons for allowance: Since the prior art of record does not teach or suggest that S100A8 is able to mobilize mesenchymal stem cells from bone marrow, detecting bone marrow derived mesenchymal stem cells at the site of a damaged tissue after S100A8 administration would not have been obvious.


Conclusion
6.	This application is in condition for allowance except for the following formal matters set forth above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILEANA POPA whose telephone number is (571)272-5546.  The examiner can normally be reached on 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ILEANA POPA/Primary Examiner, Art Unit 1633